Citation Nr: 1039341	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-24 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals 
of a pilonidal cystectomy.  

2.  Whether there was clear and unmistakable error in a rating 
decision in December 1999 by the RO, assigning a 10 percent 
rating for residuals of a pilonidal cystectomy.  

3.  Whether there was clear and unmistakable error in a rating 
decision in December 1999 by the RO, assigning an effective date 
of February 2, 1998, for the grant of service connection for 
residuals of a pilonidal cystectomy. 

4.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back disability, 
claimed as due to the service-connected residuals of a pilonidal 
cystectomy.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Mr. M
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 27, 1991, to November 4, 1991, with a prior period of active 
service for 4 months and 8 days.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in February 2007 and in October 
2007, of a Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

In May 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.   A copy of the transcript is in 
the Veteran's file. 

The claim of a temporary total disability rating under 38 C.F.R. 
§ 4.30 for convalescence following a pilonidal cystectomy at a 
private hospital on August 14, 1998, has been raised by the 
Veteran in a claim received in February 2009.  As it has not been 
adjudicated by the RO, the claim is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim for increase, the additional evidence since the last 
VA examination and the Veteran's testimony suggest a material 
change in the disability warranting a reexamination under 
38 C.F.R. § 3.327. 

In the rating decision in February 2007, the RO determined that 
there was not clear and unmistakable error in a rating decision 
in December 1999, granting a 10 percent rating for residuals of a 
pilonidal cystectomy.  In a statement received by the RO in March 
2007, the Veteran expressed disagreement with the RO's decision.  
When there has been an adjudication by the RO and a timely notice 
of disagreement has been filed, a statement of the case 
addressing the issue must be furnished to the Veteran.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

In a rating decision in October 2007, the RO denied service 
connection for a low back disability on the basis that new and 
material evidence had not been presented to reopen a previously 
denied claim.  In a statement dated in April 2008, the Veteran is 
construed as having expressed disagreement with the RO's 
decision.  

In the rating decision in October 2007, the RO denied the 
Veteran's claim for an effective date prior to February 2, 1998, 
for the grant of service connection for residuals of a pilonidal 
cystectomy.  In a statement dated in June 2008, the Veteran is 
construed as having expressed disagreement with the RO's decision 
base on clear and unmistakable error.  

As noted previously, when there has been an adjudication by the 
RO and a timely notice of disagreement has been filed, a 
statement of the case addressing the issue must be furnished to 
the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999). 





Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since January 2009.  

2.  Afford the Veteran a VA examination to 
determine the current severity of the 
service-connected residuals of a pilonidal 
cystectomy.  

The examiner is asked to describe: 

a).  The scar to include whether the scar 
is associated with underlying soft tissue 
damage or superficial; whether the scar, 
results in functional loss; whether the 
scar is unstable; whether the scar is 
painful on examination; and the area 
covered by the scar;

b).  Any skin infection and, if so, 
whether the condition covers at least 5 
percent of the entire body or whether the 
condition requires any systemic therapy 
and, if so, for what period of time; and 

c).  Any neurologic deficit attributable 
to the service-connected cystectomy, as 
distinguished from any other disability 
originating in the area of the lower spine 
and coccygeal region. 

The examiner should also comment on the 
effect of the service-connected disability on 
the Veteran's occupational functioning, for 
example, for prolonged sitting at a desk.  

The claims files must be reviewed by the 
examiner in conjunction with the examination.  

3.  After the above development is completed, 
adjudicate the claim for a higher rating for 
residuals of a pilonidal cystectomy to 
include on an extraschedular basis.  If the 
benefit sought remains denied, furnish the 
Veteran and her representative a supplemental 
statement of the case and return the case to 
the Board.

4.  Furnish the Veteran a statement of the 
case on the following claims:  (a) Whether 
there was clear and unmistakable error in a 
rating decision in December 1999, granting a 
10 percent rating for residuals of a 
pilonidal cystectomy; (b) whether there was 
clear and unmistakable error in a December 
1999 RO rating decision that assigned 
February 2, 1998, as the effective date for 
the award of service connection; and (c) 
Whether new and material evidence has been 
presented to reopen a claim of service 
connection for a low back disability, claimed 
as due to the service-connected residuals of 
a pilonidal cystectomy. 

In order to perfect an appeal of the claims 
to the Board, the Veteran must still timely 
file a substantive appeal after issuance of 
the statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).



